14. Guidelines for the 2010 budget procedure - Section III, Commission (
Before the vote on paragraph 13:
rapporteur. - Mr President, for the sake of conciliation, I should like to table an oral amendment, which has been distributed, to paragraph 13. The text should read: '[...] as well as internal security, particularly the fight against terrorism; immigration, demographic challenges [...]', instead of the old version '[...] as well as internal security, meaning particularly immigration, the fight against terrorism, demographic challenges [...]'.
I would ask Parliament to support this oral amendment.
Mr President, in the text on the voting list, there is a comma between 'terrorism' and 'immigration', when we had agreed a semi-colon. You could not hear this when Mr Surján read his text. We would like to have that semi-colon between 'terrorism' and 'immigration'.
Mr President, what we are talking about here are 'diversified gas transport routes', and I would also add 'and resources', because:
It is not only the gas routes, but also the gas sources that should be differentiated, and that would include here. If this amendment is rejected, that should be included in the original text.
rapporteur. - Mr President, I have no objection to this oral amendment by Mr Swoboda, which refers to the original text. In any case, I was told by the Tabling Office that this amendment is valid only for the amended one. If that is not so, I am in favour of this oral amendment being part of the original. Therefore, those who are following my advice will vote against the first part in this fifth vote and then we shall have an extra vote, which is not on the voting list, on this oral amendment, which I support.
Mr President, the oral amendment applies in both cases, but I know that the PPE-DE Group will vote differently on the split vote, so that does not change anything, I agree.
Mr President, we were not voting on Mr Swoboda's oral proposal, so if Parliament wishes to support his oral amendment, we should vote that this is still valid for the original text. Otherwise, we will have had four votes and rejected it, which requires five votes.
The oral amendment was incorporated in the first of the four votes. That is what it says on the voting list. It was incorporated in the first of the split votes and was rejected.
Mr President, no: in the voting list without the oral amendment, we were voting on the first part of the PSE Group amendment and that was rejected. In addition to the original PSE Group amendment, Mr Swoboda tabled putting the word 'sources'. I am neither against nor for. I am not complaining if the PSE Group is not complaining. I just want to clarify that according to my knowledge, the word 'sources' is not in the text.
That is correct.
Mr President, so we should have had a vote on whether we wanted it or not.
No. I asked if there were any objections to the oral amendment. There were none so it then formed part of the amendment which was voted on in the first roll-call vote and was rejected. That is the situation.
Before the vote on paragraph 31:
Mr President, that will be very simple. I suggest replacing 'fears' in the original text with the word 'concerns'.